Citation Nr: 0715655	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1942 to October 1945.  Receipt of the Purple 
Heart Medal is indicated by the evidence of record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Procedural history

In an August 1972 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
asthma and arteriosclerotic heart disease with myocardial 
infarction, based on the absence of in-service injury or 
disease.  
The veteran timely appealed, and in a December 1972 decision 
the Board denied the claims.  

The veteran submitted additional evidence and attempted to 
reopen his claims in March 1979.  In an April 1979 rating 
decision the RO found, in part, that the evidence the veteran 
submitted was not new and material and could not be used to 
reopen the veteran's previously denied claims for entitlement 
to service connection for asthma or arteriosclerotic heart 
disease.  A letter was sent on May 24, 1979 informing the 
veteran of this decision; he did not indicate his 
disagreement therewith within one year thereafter. 

In 1991 the veteran submitted additional evidence to reopen 
his claim for asthma.  In a February 1991 decision the RO 
denied the veteran's claim on the basis that the evidence 
submitted was not new and material.  The veteran was provided 
notice of this decision in a February 25, 1991 letter.  He 
did not initiate an appeal. 

In October 2002 the veteran requested the RO reopen his 
claims for entitlement to service connection for asthma and 
arteriosclerotic heart disease with myocardial infarction.  
In a June 2003 rating decision, the RO determined that new 
and material evidence had not been submitted that would 
reopen his previously-denied claims.  The veteran has 
perfected an appeal as to these two issues. 

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in April 2007.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

In the above mentioned June 2003 rating decision, service 
connection was granted for bilateral hearing loss and a 20 
percent disability rating was assigned; service connection 
was also granted for tinnitus with a 10 percent disability 
rating assigned.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The record reflects that the veteran perfected an appeal to 
the RO's June 2003 denial of an increased rating for 
residuals of a right ankle sprain that was evaluated as 10 
percent disabling.  However, he specifically withdrew that 
appeal via a January 2007 statement.  See 38 C.F.R. § 20.204 
(2005).  That issue, therefore, is not before the Board.



FINDINGS OF FACT

1.  The evidence received since the RO's February 1991 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for asthma. 

2.  The evidence received since the RO's April 1979 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction.


CONCLUSIONS OF LAW

1. The RO's February 1991 rating decision, wherein service 
connection for asthma was denied, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  The evidence received since the February 1991 rating 
decision, with regard to the claim of entitlement to service 
connection for asthma, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The RO's April 1979 rating decision, wherein service 
connection for arteriosclerotic heart disease with myocardial 
infarction was denied, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

4.  The evidence received since the April 1979 rating 
decision, with regard to the claim of entitlement to service 
connection for arteriosclerotic heart disease with myocardial 
infarction, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for asthma and 
arteriosclerotic heart disease with myocardial infarction.  
Implicit in his presentation is the contention that he has 
submitted new and material evidence that is sufficient to 
reopen these two claims, which had been last finally denied 
by the RO in February 1991 (with regard to the asthma) and in 
April 1979 (with regard to the arteriosclerotic heart disease 
with myocardial infraction).

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.  

The Board must first examine whether the evidence warrants 
reopening the veteran's claims.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on their merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 
The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA enhanced VA's duty to 
notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a letter from the RO specifically 
apprised the veteran as to what constitutes new and material 
evidence.  [Although the letter from the RO is undated, its 
contents indicate that it was sent to the veteran in late 
2002 or early 2003, after the veteran submitted his October 
2002 claim to reopen.]

The VCAA letter informed the veteran that his previous claims 
for entitlement to service connection for asthma and 
arteriosclerotic heart disease were denied and that those 
decisions were final.  He was informed that in order for VA 
to reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was advised that to "qualify 
as 'new evidence,' it must be submitted to VA for the first 
time.  New evidence can be documents, statements from lay 
persons, medical reports, or other similar evidence.  
Evidence that is cumulative and tends to reinforce a 
previously established point is NOT considered new" 
(emphasis in original).  The undated VCAA letter also 
informed the veteran that to "qualify as 'material 
evidence,' the additional information must bear directly and 
substantially upon the issue for consideration" (emphasis in 
original). This language complies with the recent holding of 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also 38 C.F.R. § 3.156 (2006).

Further, in the above mentioned VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for asthma and 
arteriosclerotic heart disease primarily because the medical 
evidence of record failed to show the veteran's disabilities 
were incurred in military service.  By informing the veteran 
of the need to submit evidence of "an injury in military 
service, or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease" the undated VCAA letter specifically advised the 
veteran to provide information to fill the prior gap in the 
evidence.  See Kent, supra.

The veteran was informed by the VCAA letter that VA would 
obtain medical records, employment records, or records from 
other Federal agencies so long as he provided sufficient 
information to allow VA to obtain them.  The veteran was 
informed that it was still his responsibility to furnish to, 
or inform VA of the existence of, any evidence pertinent to 
his claim which was not in the possession of a Federal 
agency.  

In the VCAA letter, the RO informed the veteran: "It's still 
your responsibility to support your claim with appropriate 
evidence."  Additionally, a supplemental VCAA letter sent in 
June 2006 stated: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  As explained in more detail below, the veteran's 
claim of entitlement to service connection for asthma remains 
closed based on a lack of new and material evidence 
pertaining to element (3), and the claim of entitlement to 
service connection for arteriosclerotic heart disease is 
denied based on the lack of the same element. 

In any event, the veteran received specific notice under 
Dingess in the above mentioned June 2006 letter.  That letter 
detailed what was required to assign a disability rating and 
an effective date.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim by means of video 
teleconferencing equipment in April 2007.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, including arteriosclerosis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for asthma. 

As indicated in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the RO's February 1991 rating decision. 

Factual background

At the time of the unappealed February 1991 RO decision, the 
evidence of record included a diagnosis of asthma.  The 
veteran's separation examination stated that his lungs were 
"normal", and his service medical records did not indicate 
treatment for asthma.  The separation physical examination 
noted a history of "hay fever", and indicated that such was 
asymptomatic.  Two medical opinions from O.W.T., M.D. dated 
September 1972 and September 1978 to the effect that the 
veteran's asthma was related to his military service were of 
record.  Also of record were lay or so-called "buddy" 
statements from former comrades which averred that the 
veteran suffered from allergies in service.  

The February 1991 RO rating decision declined to reopen the 
veteran's claim of entitlement to service connection for 
asthma on the basis that new and material evidence had not 
been submitted since the last final decision, which was the 
April 1979 rating decision.  [That decision had determined 
that new and material evidence had not been submitted since 
the final decision before that, which was the Board's 
December 1972 decision.  In its decision, the Board based its 
denial of the veteran's claim on a lack of objective evidence 
of allergic rhinitis or "hay fever" in service.]

As described in the Introduction above, the veteran requested 
to reopen his claim of entitlement to service connection for 
asthma in October 2002, which request was denied in a June 
2003 rating decision.  The veteran filed a timely appeal of 
the June 2003 rating decision. 

Additional evidence submitted since the February 1991 RO 
decision will be analyzed below.

Analysis

The veteran's claim has been denied in the past in essence 
because Hickson element (2), in-service disease, was lacking.  
Evidence previously of record had established elements (1) 
and (3), current disability and medical nexus.

The veteran through his accredited representative has 
essentially contended that some of his service medical 
records are missing, and that such missing records would 
establish the presence of allergies in service, thus 
satisfying missing element (2).  See a letter from the 
Regional Administrator of the Kentucky Department of Veterans 
Affairs dated August 19, 2004. 

The evidence associated with the veteran's claims file since 
February 1991, as it pertains to his claim for service 
connection for asthma, includes September 2002 and April 2005 
opinions of L.C.M., M.D.; VA medical and private treatment 
records; the report of a November 2006 VA examination; the 
veteran's April 2007 hearing transcript; and the results from 
a renewed search for any potential missing service medical 
records.

The VA medical treatment records, along with private medical 
treatment records that were submitted after February 1991, 
show intermittent treatment for difficulty breathing.  These 
records reflect ongoing treatment for a current disease 
[i.e., element (1), which had already been established], and 
as such  they are not "new and material" and cannot be used 
to reopen the veteran's claim.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease does not constitute new 
and material evidence]. 

The opinions of Dr. L.C.M from September 2002 and April 2005 
both state that the veteran currently suffers from asthma and 
that his current medical conditions are related to his 
military service.  This information is cumulative and 
redundant of the positive medical nexus evidence previously 
before the Board.  That is, both of Dr. L.C.M.'s opinions 
mirror the September 1972 and September 1978 opinions of Dr. 
O.W.T.  Element (3) has previously been established.  Since 
the recently received opinions do not provide evidence of an 
unsubstantiated fact needed to substantiate the veteran's 
claim, namely medical evidence establishing the onset of 
asthma in service, they cannot be used to reopen the 
veteran's claim.

With respect to crucial element (2), as noted above the 
veteran through his representative contended that certain 
service medical records which would prove his claim are 
missing.   After receiving the letter dated August 19, 2004 
from the Regional Administrator of the Kentucky Department of 
Veterans Affairs, on August 24, 2004 the RO made another 
effort to locate such allegedly missing records.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  No 
pertinent records were identified.  [The original of the 
veteran's October 1945 separation physical examination, which 
alluded to a history "hay fever", was located, but a 
photocopy was already of record and had been considered by 
the RO and the Board in the past.]

The record included the veteran's repeated contentions that 
he developed asthma in service.  Such statements are 
duplicative of past statements he made in support of his 
claim and have been considered rejected by the RO and the 
Board in the past. The veteran's repeated contentions are 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992). 

There has been added to the record no new evidence as to the 
element of in-service disease or injury, and the claim may 
not be reopened on that basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) [there must be new and material evidence as 
to each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim]. 

In brief, the evidence associated with the veteran's claims 
file since February 1991, with regard to asthma, is not new 
and material, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The evidence does not serve to reopen the veteran's claim of 
entitlement to service connection for asthma.  The benefit 
sought on appeal remains denied. 

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction.

Factual background

At the time of the April 1979 RO decision, a diagnosis of 
arteriosclerotic heart disease was of record.  The veteran's 
service medical records did not indicate heart disease.  
Statements from the veteran's physician, Dr. O.W.T., 
indicated that a 1955 x-ray revealed cardiomegaly and that 
the veteran had a myocardial infraction in 1971.  The 
physician was unable to "exclude heart disease in the latter 
part of 1944 and 1945." 

The April 1979 RO decision determined that new and material 
evidence had not been submitted since the Board's December 
1972 decision.  [The Board's decision denied the veteran's 
claim because heart disease was not demonstrated in service 
or within the one year presumptive period after service.   

Additional evidence received since the April 1979 RO decision 
will be analyzed below.

Analysis

The additional evidence received since the April 1979 RO 
decision includes statements from the veteran; private 
medical treatment records; VA medical treatment records; a 
November 2006 VA examination report; and opinions of 
Dr. L.C.M.. 

As with the first issue on appeal, the veteran's claim of 
entitlement to service connection for heart disease was 
denied based on element (2), in-service disease.  Elements 
(1), current disability, and (3), medical nexus, had 
previously been established.

The private medical treatment records and VA medical 
treatment records submitted after April 1979 show a history 
of coronary artery disease and subsequent treatment.  As 
noted above, medical evidence that merely documents continued 
diagnosis and treatment of a disease does not constitute new 
and material evidence.  See Cornele and Mintz, both supra. 

The record contains two opinions from Dr. L.C.M dated 
September 2002 and April 2005.  Both of these opinions state 
that the veteran's current medical problems are service 
related.  These opinions go to element (3), nexus, and in 
essence replicate the previous opinions of Dr. O.W.T. 

The November 2006 VA examiner reviewed the medical evidence 
and opined that the veteran's "coronary obstructive 
pulmonary disease was not caused by his military service but 
by his cigarette smoking that he stated he stopped just 
before his myocardial infarction in 1971.  It is as likely as 
not that the cigarette smoking was a primary cause of his 
arteriosclerotic heart disease and myocardial infraction in 
1971."  This evidence is not helpful to the veteran's claim 
and therefore is not material.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material]. 

With respect to crucial element (2), there has been added to 
the record no new evidence as to the element of in-service 
disease or injury, and the claim may not be reopened on that 
basis.  See Evans, supra. 

The September 2002 and April 2005 opinions from Dr. L.C.M. in 
essence state that that the veteran's heart disease was 
aggravated by his pulmonary condition; Dr. L.C.M. does not 
opine that the heat disease was present during military 
service. 

In summary, the evidence associated with the veteran's claims 
file since April 1979, with regard to heart disease, is not 
new and material, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
The evidence does not serve to reopen the veteran's claim of 
entitlement to service connection, and the benefit sought on 
appeal remains denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of what is 
necessary to reopen his claims, in particular evidence of in-
service disease or injury.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for asthma 
was not received.  The benefit sought on appeal remains 
denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction was 
not received.  The benefit sought on appeal remains denied. 



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


